Citation Nr: 1550312	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-08 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran had active service from March 1988 to February 1992, with prior unconfirmed service from June to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

During the current appeal, and specifically in January 2013, the Veteran also testified at a videoconference hearing at the Pittsburg RO.  A transcript of this proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  Here, however, as the sole issue before the Board is being fully allowed herein, there remains no possible prejudice to the Veteran to allow another Veterans Law Judge to participate in his appeal.  Thus, the Board will proceed with the matter on appeal.

In June 2014, the case was remanded for further development.  It is now returned to the Board for further appellate review.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed as having obsessive-compulsive disorder, generalized anxiety disorder, mood disorder, and depressive disorder not otherwise specified (NOS).  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder and is keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD that began during active service or is related to an incident of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for an acquired psychiatric disability to include PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2015).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1) (2015)

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his or her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1 (1998).

According to the DSM-IV criteria a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he/she experience a number of specified current symptoms.  The traumatic event, or stressor, involves experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, helplessness, or horror.  The Veteran has been diagnosed with PTSD by a VA physician.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).   

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the current appeal, the Veteran contends that he developed a psychiatric disorder, to include PTSD, after encountering several traumatic events while serving in Panama during his period of military service.  Specifically, the Veteran contends that his current psychiatric problems originated in, and are the result of, several traumatic experiences he encountered while serving in the military.  According to the Veteran, he served with the 511th Military Police Company (511th MP Co), and his unit was deployed to different locations throughout the world to help perform various security missions.  The Veteran further noted that his unit was involved in the invasion of Panama in 1989.  According to the Veteran, Operation Just Cause, or the invasion of Panama, commenced on December 19, 1989, and during this invasion, he was tasked with escorting a convoy of mechanized infantry to the Comandancia (the then-President's control center) where they set up perimeter security around the building as the infantry attacked it.  The Veteran recalled witnessing the wounding and death of American and Panamanian soldiers during this period of combat.  After the invasion was over, the Veteran stated that his unit became part of the law enforcement and was assigned to work in different areas in Panama City.  According to the Veteran, he was assigned to an area where there was a great deal of poverty and vigilante justice, and he recalled one particular episode wherein he witnessed a man being tied to a telephone pole and beaten to death with garden tools by the villages in that the town.  According to the Veteran, he was helpless in trying to stop this.  See January 2003 Statement; see also January 2013 Hearing Transcript (T.), pp. 3-4.  

As discussed in the June 2014 Board Remand, review of the February 2003 VA treatment report reflects that the Veteran's treating psychiatrist at the VA, K.K., M.D., took note of, and learned additional details about the Veteran's period of military service.  According to Dr. K., once the Veteran began describing some of his in-service experiences while working as a military policeman, it became clear why he had not responded to his therapy.  She noted that she had previously misdiagnosed the Veteran with having generalized anxiety disorder, because what she had perceived as a possible mood disorder with generalized anxiety features was probably in actuality his PTSD.  Dr. K. noted that the Veteran had been reluctant to discuss his specific in-service traumas until now.  According to Dr. K., given her experience working with veterans, she noticed that symptoms experienced by military police officers are somewhat atypical from combat veterans in the field.  Dr. K. took note of some of the Veteran's in-service experiences, as reported by him, and further took note of the Veteran's psychiatric symptoms, to include impaired sleep, and ongoing thoughts, nightmares and flashbacks surrounding the in-service events.  Based on his discussion with, and evaluation of the Veteran, Dr. K. diagnosed the Veteran with provisional PTSD with significant mood and anxiety features.  

The more recent VA treatment records (generated since the July 2009 rating decision denying service connection for PTSD) reflect that the Veteran continued seeking treatment with Dr. K. at the VA medical center (VAMC).  During an August 2010 treatment session, Dr. K. determined that the Veteran had diagnoses of PTSD, dysthymic disorder, and mood disorder associated with medical condition.  At the April 2011 treatment visit, Dr. K. noted that the Veteran's mood was stable, and continued the diagnosis of PTSD.  

Additionally, the Board's Remand determined that the medical diagnosis provided by Dr. K. in the August 2010 and April 2011 VA treatment reports, all of which are presumed credible, (see Justus v. Principi, 3 Vet. App. 510, 513 (1992)), constituted new and material evidence.  

The Veteran has been afforded six VA psychiatric examinations throughout the pendency of his appeal.  At the January 2003 VA examination, the Veteran provided his military history, and once again recounted the stressful events he witnessed and experienced in service.  After interviewing the Veteran and conducting a mental evaluation of him, the VA examiner diagnosed him with having generalized anxiety disorder that is unrelated to his military service.  According to the examiner, the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  In reaching this conclusion, the examiner noted that the Veteran did not cite any stressor that would meet criterion A for the diagnosis and did not present with symptoms consistent with the diagnosis.  
The Veteran was afforded another VA psychiatric examination in June 2003, at which time, he provided a more detailed account of his in-service experiences, and once again described witnessing the fatal beating of a man who had been tied to a telephone pole by a crowd of people while stationed in Panama.  After interviewing the Veteran regarding his in-service experiences and the symptoms he has experienced as a result, the examiner agreed with the January 2003 VA examiner, and found no evidence of exposure to a traumatic stressor that would meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  The examiner further noted that the Veteran did not report specific symptoms of PTSD in the areas of autonomic arousal, avoidance, intrusive thoughts or recollections or guilt.  According to the examiner, the Veteran only reported ongoing anxiety, irritability and occasional dreams of being in service, but did report very specific and classic symptoms of obsessive-compulsive disorder without insight which has not been evaluated or treated prior to this day.  

The Veteran underwent another VA examination in December 2006 and after interviewing and conducting a mental examination of the Veteran, this examiner also diagnosed the Veteran with having obsessive-compulsive disorder that was unrelated to service.  In reaching this conclusion, the examiner noted that the Veteran was unable to recall specific details of his reported stressors, and only provided vague descriptions of events that reportedly occurred to him.  According to the VA examiner, this was extremely rare when individuals have experienced a traumatic event, and thus suggests that the Veteran did not experience any incidents that fall under Criterion A required for a diagnosis of PTSD.  The VA examiner further noted that the Veteran's reported stressors during this evaluation were inconsistent with his reported stressors during his prior compensation and pension evaluation, which again brought into question the validity of his reported stressors.  

The subsequent VA examiners (May 2009 and June 2011 VA examiners) also determined that the Veteran did not fulfill the diagnostic criteria for PTSD.  Both examiners appear to have relied on the previous VA examiners' opinions in finding that the Veteran did not fulfill the diagnostic criteria for PTSD.  In reaching their conclusions, both examiners noted that the Veteran's description of events was not consistent with a DSM-IV criterion A for a stressor and the frequency and intensity of the symptoms reported would not meet the criterion for PTSD.  Both examiners also appear to have based their conclusion on the understanding that the Veteran had undergone five VA examinations and had described inconsistent stressors over the course of these evaluations.  

However, in reviewing all five examination reports, the Board notes that the Veteran has consistently reported that his unit was deployed to, and participated in, the invasion of Panama, and helped escort the infantry in the attack and seizure of the Comandancia, which was the then-President's command center.  The Veteran has repeatedly stated that he and his unit helped set up perimeter security during the seizure of the Comandancia.  He has also stated during each examination that he witnessed the severe wounding of many servicemen, both American and Panamanian, during this seizure.  Additionally, the Veteran has also repeatedly described witnessing episodes of vigilante justice while stationed in Panama, and specifically recalled an incident wherein he watched as a man was tied to a pole and beaten to death with garden equipment by the villagers.  

Furthermore, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of military police, and documentation from the U.S. Armed Services Center for Unit Records Research (CURR) confirms that the 511th MP Co participated in the invasion of Panama.  It was further noted that the 4th Battalion, 6th Infantry (mechanized) participated in the seizure of the Comandancia.  Although this documentation did not reference the involvement of the 511th MP Co during the seizure, it does confirm that the Veteran's unit was inside Panama City and participated in the invasion of Panama in December 1989.  As previously discussed in the June 2014 Board Remand, the Board also finds the Veteran's assertions that the 511th MP Co escorted the mechanized infantry to the command center, set up perimeter security around the building as the infantry attacked it, and witnessed the wounding of many soldiers during the attack, to be credible.  As such, the Veteran's reported in-service stressors regarding his participation in the invasion of Panama and having witnessed the attack and seizure of the Comandancia in December 1989 have been corroborated.   

In addition, the Board notes that none of the VA examiners have appropriately addressed the PTSD diagnosis rendered by Dr. K.  Although a majority of the VA examiners acknowledged treatment records issued by Dr. K. diagnosing the Veteran with having PTSD, they did not address the significance of these findings, nor did they discuss why these records should be discounted.  The June 2011 VA examiner noted that these findings were based on the Veteran's reported statements without any testing or specification of stressors.  However, in the February 2003 VA treatment report, Dr. K. did discuss some of the Veteran's reported in-service stressors when rendering her diagnosis of provisional PTSD with significant mood and anxiety features.  

As directed by the June 2014 Board Remand, the Veteran was afforded another VA examination to determine the etiology of PTSD.  Upon most recent examination in June 2014, similar to the previous VA examiners, the June 2014 examiner relied on the previous VA examiners' opinions in finding that the Veteran did not fulfill the diagnostic criteria for PTSD.  Specifically, she opined that that the Veteran's reported stressors were not related to the Veteran's fear of hostile military or terrorist activity.  In reaching her conclusions, the examiner noted the fact that the Veteran was the recipient of an award for "enthusiasm, initiative, and dedication to duty" after involvement in the reported in-service stressors and opined further that it "would not be typical [for] someone who was suffering from a mental illness such as PTSD."

In light of the fact that some of the Veteran's in-service stressors have been confirmed and conceded, and the VA examiner based her conclusions (that the Veteran did not present with a specific or identifiable stressor that would fall under the DSM-IV Criterion A stressor requirements for PTSD), partially on the understanding that the Veteran had reported inconsistent stressors throughout the course of his evaluations, the Board finds the June 2014 medical opinion to be invalid and inadequate for purposes of determining whether the Veteran has a current diagnosis of PTSD.  Also, in reviewing every VA examination report, the Board notes that the VA examiner, after determining that the Veteran did not experience any traumatic incidents that met the requirements of Criterion A in accordance with the DSM-IV, failed to provide a discussion as to whether any requirements under Criterion C through F had been met.  

The Board acknowledges that the June 2014 VA medical opinion found it less likely than not that the Veteran's PTSD was etiologically linked to military service.  However, this medical opinion did not give due consideration to the Veteran's competent account of his non-combat stressors, and merely concluded that he did not meet the criteria for PTSD because the claimed in-service stressor was not related to the Veteran's fear of hostile military or terrorist activity.

Additionally, the June 2014 VA examiner also discounted Dr. K's February 2003 PTSD diagnosis stating that there was no mention of military trauma until the Veteran expressed feelings about a denial of service connection for PTSD, during which time he apparently talked to Dr. K for the first time about distress from military events.  Crucially, the June 2014 examiner noted that after Dr. K diagnosed the Veteran as having PTSD noting also that the Veteran had not been responding to treatment, which was a direct contradiction of her previous notes.  The Board finds the examiner's conclusion to be inaccurate as Dr. K's February 2003 notes that she had previously misdiagnosed the Veteran with having generalized anxiety disorder, because what she had perceived as a possible mood disorder with generalized anxiety features was probably in actuality his PTSD.  Dr. K. also noted that the Veteran had been reluctant to discuss his specific in-service traumas until now.  According to Dr. K., given her experience working with veterans, she noticed that symptoms experienced by military police officers are somewhat atypical from combat veterans in the field.  Dr. K. took note of some of the Veteran's in-service experiences, as reported by him, and further took note of the Veteran's psychiatric symptoms, to include impaired sleep, and ongoing thoughts, nightmares and flashbacks surrounding the in-service events.  Based on his discussion with, and evaluation of the Veteran, Dr. K. diagnosed the Veteran with provisional PTSD with significant mood and anxiety features.  Accordingly, the Board finds the June 2014 VA examiner's medical opinion inconsistent with the medical and lay evidence of record finding Dr. K's diagnosis and opinions of record more probative than the June 2014 examiners.  The Veteran remained under Dr. K's care for 13 years and thus her opinion is more probative than the June 2014 VA examiner.  
With regard to the nexus element of a service connection claim, the Board finds the February 2003 VA medical opinion to be probative evidence in favor of the Veteran's claim.  Further, the Veteran's VA treatment records show that he has received treatment for PTSD as the result of his in-service stressor that the Board has accepted as valid.  For example, post-service medical evidence concerning this issue includes a January 2011 VA mental health note that shows the Veteran presented for his initial medication management appointment to treat PTSD symptoms.  The clinician's report notes the Veteran claimed multiple traumatic experiences during military service.  Specifically, the Veteran reported witnessing "tragedies happening to his friends whom were in the service.  Axis I diagnosis was PTSD, alcohol dependence, cocaine dependence, and major depressive disorder.  A subsequent March 2011 VA mental health note shows the Veteran presented for medication management to treat PTSD symptoms.  Subsequent VA medical records documents occasional treatment for PTSD and the Veteran's consistent reports of trauma history during service.  

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of PTSD.  The Board acknowledges that the October 2011 VA medical opinion found it less likely than not that the Veteran's PTSD was etiologically linked to military service.  However, the Board finds that none of the VA examiners provided a sufficient explanation to support their conclusion that the Veteran's diagnosed psychiatric disorders were not related to his military service.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-"[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, given that the Veteran has been diagnosed with PTSD; that VA has conceded his in-service stressors; and the fact that the Board finds that the Veteran has been credible in his supporting lay evidence pertaining to the occurrence of the claimed stressors, it is therefore the conclusion of the Board, that it is as likely as not that his currently diagnosed PTSD is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder to include PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted, subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


